Wherein it seeks reargument of this Court’s decision and order (180 AD2d 596) entered on February 27, 1992, motion granted to the extent of deleting the first full paragraph (beginning at line 11) on the second page of the decision and order and substituting the following: "The IAS court did not abuse its discretion in denying the motions for renewal, in view of the moving parties’ failure to assert a fact which was unknown and incapable of discovery at the time of the original motion, or to offer a valid reason for not having obtained an engineer’s opinion at that time (see, 300 W. Realty Co. v City of New York, 99 AD2d 708, 709).” The decision and order is otherwise unchanged; and the motion is denied wherein *546leave to appeal to the Court of Appeals is sought. Concur— Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.